Citation Nr: 0522118	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  05-04 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than September 30, 
2002, for a grant of entitlement to service connection for 
schizoaffective disorder, to include whether determinations 
in January and February 1951 by the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for a neuropsychiatric disorder, involved clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law




ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service from May 1945 to November 1946 
and from April 1948 to June 1950.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 2003 by the Tiger Team Special 
Processing Unit at the Cleveland, Ohio, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The Board notes that the appellant's representative has 
argued that the veteran's original claim for service 
connection for a psychiatric disorder which was received in 
June 1950 was still pending in May 2003 when VA adjudicated 
the issue of entitlement to service connection for 
schizoaffective disorder despite the fact that the claim 
filed in June 1950 had been denied by rating actions in 
January and February 1951 which, under the provisions of 
38 U.S.C.A. § 7105 (West 2002), are final.  The Board finds 
that the appellant's representative's argument necessarily 
raises an issue of whether the RO determinations in January 
and February 1951 which denied entitlement to service 
connection for a neuropsychiatric disorder involved clear and 
unmistakable error, because only if clear and unmistakable 
error were found in the January and February 1951 RO 
determinations would the veteran's original claim received in 
June 1950 considered to be pending in May 2003 prior to the 
adjudicative action taken at that time.  For that reason, the 
Board finds that the issue currently on appeal is as stated 
on the first page of this decision.

The Board notes that, in May 2005, the appellant's 
representative submitted additional evidence in support of 
the appeal and waived initial consideration of such evidence 
by the agency of original jurisdiction.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).

FINDINGS OF FACT

1. VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  VA determinations in January and February 1951, which 
denied entitlement to service connection for a 
neuropsychiatric disorder, were reasonable exercises of 
adjudicatory judgment based on the facts of record and the 
applicable statutory and regulatory provisions then in 
effect.

3.  The date of the veteran's reopened claim of entitlement 
to service connection for a psychiatric disability is 
September 30, 2002.  

CONCLUSIONS OF LAW

1.  VA determinations in January and February 1951, which 
denied entitlement to service connection for a 
neuropsychiatric disorder, are final.  38 U.S.C.A. §§ 5107, 
5109A, 5110, 7105(b)(1) (West 2002); 38 C.F.R. §§ 3.105(a), 
3.400(r) (2004).

2.  Entitlement to an effective date earlier than September 
30, 2002, for a grant of entitlement to service connection 
for schizophrenic disorder is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  The United States Court of Appeals 
for Veterans Claims (Court) has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In April 2004, the veteran filed a notice of disagreement 
with the effective date assigned for the grant of service 
connection for PTSD.  In a recent opinion, VA's General 
Counsel considered the question of whether VA must notify a 
claimant via a VCAA letter of the information and evidence 
necessary to substantiate an issue first raised in a notice 
of disagreement submitted in response to VA's notice of its 
decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim.  The General Counsel held as follows:

Under 38 U.S.C. § 5103(a), the Department of Veterans 
Affairs (VA), upon receipt of a complete or 
substantially complete application, must notify the 
claimant of the information and evidence necessary to 
substantiate the claim for benefits.  Under 38 U.S.C. 
§ 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review 
action it deems proper under applicable regulations and 
issue a statement of the case if the action does not 
resolve the disagreement either by grant of the 
benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103 notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice 
of the information and evidence necessary to 
substantiate the newly raised issue.  

See VAOPGCPREC 8-2003 (December 22, 2003).  This General 
Counsel opinion is binding on the Board.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2003).  The Board 
finds that, in the veteran's case, under the holding of 
VAOPGCPREC 8-2003, further notice from VA to the veteran is 
not required with regard to his claim for an earlier 
effective date for the grant of service connection for 
schizoaffective disorder.  Prior to the adjudication of the 
veteran's claim for service connection for schizophrenic 
disorder, a VCAA notice letter furnished by the VA Tiger Team 
Special Processing Unit to the veteran in February 2003 
informed the veteran of the evidence needed to substantiate 
his service connection claim, of the evidence which  VA would 
attempt to obtain, and of the evidence which he should submit 
in support of his claim.  Therefore, at the time of the May 
2003 rating decision which granted service connection for 
schizophrenic disorder, VA had provided the veteran with the 
notice required by 38 U.S.C.A. § 5103(a), and so further VCAA 
notice was not required after a statement of the case was 
furnished to the veteran in December 2004 by the RO.  

Nevertheless, the December 2004 statement of the case set 
forth the legal authority governing determinations as to 
effective dates, the evidence considered, and the reasons and 
the bases for the determination made in the veteran's case.  
The RO included a discussion as to the finality of prior 
decisions relevant to psychiatric disability and as to why a 
claim of entitlement to non-service connected pension 
benefits filed by the veteran in June 1991 was not a reopened 
claim for service connected disability compensation.  The RO 
specifically advised the veteran that the date assigned 
represented the date of his reopened claim for service 
connection for psychiatric disability.  Based on these facts 
the veteran was fully advised as to what evidence would be 
required to show entitlement to an earlier effective date, 
and VA has fulfilled the duty to notify pursuant to the VCAA 
and its implementing regulations.  .  

VA has also fulfilled its duty to assist the veteran under 
the VCAA and its implementing regulations with regard to the 
claim decided herein.  Upon receipt of the veteran's notice 
of disagreement with the effective date assigned for the 
grant of service connection for schizoaffective disorder, the 
RO determined that the record with regard to the earlier 
effective date claim was then complete.  Neither the veteran 
nor her representative has identified any additionally 
available evidence which is pertinent to the appeal.  In this 
case, based on a determination as to the earliest date of 
receipt of the claim for benefits, remand for additional 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  As such, 
the Board finds that all evidence necessary for an equitable 
resolution of the claim on appeal decided herein has been 
obtained.

The Board notes that the VCAA does not apply to the issue of 
whether there was CUE in the January and February 1951 RO 
determinations in this case.  See Livesay v. Principi, 15 
Vet. App. 165 (2001); Parker v. Principi, 15 Vet. App. 407 
(2002).

II. Legal Criteria

A. Claim  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next 
friend of a claimant who is not sui juris may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a) (2004).

B. Service Connection in 1951   

In 1951, Title 38, United States Code, § 151, pertaining to 
veteran's pensions, provided as follows:

Every person specified in the several classes 
enumerated in section 152 of this title, who has been, 
since the 4th day of March 1861, or who is hereafter 
disabled under the conditions therein stated, shall, 
upon making due proof of the fact, according to such 
forms or regulations as are or may be provided in 
pursuance of law, be placed on the list of invalid 
pensioners of the United States, and be entitled to 
receive, for total disability, or a permanent specific 
disability, such pension as is hereinafter provided in 
such cases; and for inferior disability, except for 
which the rate of pension is expressly provided, an 
amount proportionate to that provided for total 
disability; and such pension shall commence as 
hereinafter provided, and continue during the existence 
of the disability.

In 1951, Title 38, United States Code, § 152, provided, in 
pertinent part, that the several classes of persons referred 
to in § 151 included enlisted men in the Army, Navy, and 
Marine Corps employed in the military or naval service of the 
United States, disabled by reason of any wound or injury 
received, or disease contracted, while in the service of the 
United States and in the line of duty.

Payment of disability compensation or pension was authorized 
in cases where it was established that disabilities were 
shown to have been directly incurred in or aggravated by 
active military or naval service, provided that such 
incurrence or aggravation was not the result of the willful 
misconduct of the veteran, and also for disabilities 
presumptively service connected under conditions hereinafter 
specified.  38 C.F.R. § 3.77 (1951).

A chronic disease, including psychoses, becoming manifest to 
a degree of ten percent or more within one year from the date 
of separation from active service was considered as having 
been incurred in service.  38 C.F.R. §§ 3.80, 3.86 (1951).

Under 38 C.F.R. §§ 3.89, 3.90, 3.94 (1951), neuropsychiatric 
diseases which were subject to presumptive service connection 
included:

(a)	Psychoses.  Manic-depressive, dementia praecox, 
paranoid, associated with organic diseases or injuries.
(b)	 Psychoneuroses and neuroses.  Neurasthenia, 
psychasthenia hysteria, anxiety neurosis, occupational 
neurosis, compulsion neurosis, tics.



C. Field Examinations in 1951  

Types of field examinations

Field examinations will be of the following types: 
Examinations in guardianship and custodianship cases; 
examination of offenses against the Federal laws; examination 
of accidents alleged to be due to negligence of Veterans' 
Administration employees and accidents causing damage to 
Veterans' Administration property (this refers only to torts 
wherein a liability arises against or in favor of the 
Government); examination into claims cases, including 
compensation, adjusted compensation, pensions, vocational 
rehabilitation and education; retirement pay; insurance 
cases, guaranty or insurance of loans and other benefits 
under the Servicemen's Readjustment Act of 1944, as amended; 
examinations directed by the manager or deputy administrator 
on general administrative matters; and examinations requested 
by a United States district attorney or other representative 
of the Department of Justice in civil and criminal cases.  
38 C.F.R. § 14.50 (1951).

Preparation of requests for field examinations

All adjudicating and other agencies are directed to observe 
the provisions of the Field Examination Manual and the 
following instructions concerning requests for field 
examinations.  Field Examination request, VA Form 2-3537a, 
will be prepared in each case in duplicate, one copy retained 
in the file, the original being signed by the official making 
the request and forwarded to the regional chief attorney, 
whose office is to make the field examination.  If an 
additional copy of the field examination report is desired by 
the requesting agency this will be indicated by supplying an 
additional copy of the request.  If simultaneous field 
examinations are to be made in different offices, sufficient 
additional copies will be made so that a copy may be sent 
each office concerned.  The statement of facts should be 
sufficiently complete to give the receiving office, and the 
field examiner to whom the field examination request is 
assigned, a clear understanding of the situation.  The points 
to be developed must be specific and as complete as 
circumstances permit.  If documents are in question, they 
should be attached to the VA Form 2-3537a when, in the 
opinion of the requesting official, such action is necessary 
to satisfactorily accomplish the field examination.  Any 
field examination request not prepared in the manner outlined 
above will be returned by the chief attorney to the official 
making the request for compliance with the foregoing 
instructions.  38 C.F.R. § 14.52 (1951).

Authorization and functions of field examiners

Field examiners are authorized to examine into the 
correctness of claims and to administer oaths and 
affirmations in connection with claims arising under the laws 
administered by the Veterans' Administration when required 
and in taking testimony or depositions.  Field examiners will 
perform all field examination work assigned to the office of 
the chief attorney, regional office, in accordance with 
regulations, and such duties as are assigned by the chief 
attorney or manager.  38 C.F.R. § 14.54 (1951).

D. Abandoned Claims in 1951

In an original claim or a claim for increase in which no 
response has been made within one year after the request for 
the evidence or order for physical examination by the 
Veterans' Administration, the claimant's failure or disregard 
will constitute abandonment of the claim and sufficient 
grounds for its rejection.  After the expiration of one year, 
further action may not be taken unless a new application is 
received.  Should the claim be finally established, pension 
or compensation shall commence from the date of filing the 
new application.  38 C.F.R. § 3.28 (1951).



E. Effective Dates 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  The effective 
date of an award of disability compensation based on direct 
service connection shall be the day following the veteran's 
separation from active service or the date entitlement arose 
if a claim is received within one year after separation from 
service; otherwise, the effective date shall be the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(ii)(B)(2) (2004).

The effective date of an award of compensation based on a 
reopened claim shall be the date of receipt of claim or the 
date entitlement arose, whichever is later, except as 
provided in 38 C.F.R. § 20.1304(b)(1) (2004), pertaining to 
submission of additional evidence to the Board more than 90 
days after the agency of original jurisdiction certifies the 
appeal and transfers the records in the case to the Board.

F. CUE  

Clear and unmistakable error (CUE) is special type of error; 
it is an error which the claimant alleges was made in a prior 
rating decision which the claimant did not appeal within the 
one-year time limit for filing an appeal to the Board.  
38 U.S.C.A. §§ 5109A, 7105(b)(1), (c) (West 2002); 38 C.F.R. 
§ 3.105(a) (2004).  In analyzing whether a rating decision is 
fatally flawed, it is important to keep in mind the meaning 
of CUE.  The applicable regulation provides that previous 
determinations which were final and binding will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a) (2004).  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or 
law that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-4 (1993), citing Russell v. Principi, 3 Vet. App. 
at 313 (1992) (en banc) (emphasis in the original).

Allegations that VA failed in its duty to assist are, as a 
matter of law, insufficient to plead CUE.  Caffery v. Brown, 
6 Vet. App. 377, 383-4 (1994) ("an incomplete record, 
factually correct in all other respects, is not clearly and 
unmistakably erroneous").  

III. Factual Background 

The veteran's service medical records reveal that, in January 
and February 1949, during his second period of active 
service, he was hospitalized for evaluation of multiple 
somatic complaints.  The veteran had difficulty adjusting to 
Army life, and he was absent without official leave (AWOL) 
from May 1949 until early August 1949.  In August 1949, as a 
result of his bizarre behavior and ideation, he was admitted 
to a service department hospital.  In January 1950, he was 
presented to a medical board, which rendered a diagnosis of 
schizophrenic reaction, simple type, chronic, moderate, 
improved, manifested by extreme flattening of affect, bizarre 
ideation, deterioration of habits, depressed mood, seclusion 
and withdrawal.  The medical board found that the veteran's 
premorbid personality and predisposition was "severe (life-
long schizoid adjustment pattern)."  The medical board 
recommended a physical evaluation board (PEB) proceeding.

The PEB, which concurred with the diagnosis rendered by the 
medical board, recommended a finding that the veteran's 
disability was the proximate result of the performance of 
extended active duty and not due to his intentional 
misconduct or willful neglect.  The PEB advised the veteran 
of his right to file application to the Veterans' 
Administration for disability compensation at the termination 
of his tour of active duty.  

In June 1950, VA received from the veteran his application 
for compensation or pension on which he stated that the 
nature of the disease or injury on account of which the claim 
was made was, "Nervousness & dissatisfaction with military 
environment.  My symptoms were, nervous all the time and loss 
of a great deal of weight for about 3 to 4 months before I 
was admitted to the Station Hospital at Governor's Island, 
N.J. where I was on duty.  I still feel nervous at times 
although improved during hospital treatment."  

A VA Deferred Rating Sheet in August 1950 stated that a 
rating of the veteran's claim was being deferred pending 
receipt of an examination report.  In August 1950, the RO 
requested that a VA medical facility schedule the veteran for 
"at once" GM [general medical] and NP [neuropsychiatric] 
examinations, which were duly scheduled for September 1950.  

On November 28, 1950, the RO sent a letter to the veteran 
stating as follows:

It is noted from your record that you failed to report 
for the physical examination requested by this office 
in connection with your claim for compensation.  

Please be advised that it is necessary for you to 
complete this examination, as the regulations governing 
the Veterans Administration provide that if a veteran 
refuses or fails without adequate reason to submit to 
or complete a physical examination requested for 
disability compensation purposes, his claim for 
disability compensation may be disallowed.

Unless you notify this office within thirty days from 
the date of this letter, expressing your desire and 
willingness to report for the necessary physical 
examination at a time and place to be designated, it 
may be necessary to disallow your claim for 
compensation, by reason of your failure to prosecute.

A copy of this letter is being furnished the American 
Red Cross, to whom you have given power of attorney.  

On January 2, 1951, the RO again wrote to the veteran and 
notified him that, as no reply had been received to VA's 
letter advising him of the necessity of reporting for a 
physical examination and VA's letter had not been returned as 
unclaimed, it was assumed that he did not desire to prosecute 
his claim further and the physical examination had been 
canceled.  The RO informed the veteran that he had a right to 
appeal the denial of his claim to the Administrator of 
Veterans Affairs at any time within one year of the date of 
the letter.

Later in January 1951, VA received a letter from the 
veteran's representative, the American Red Cross (ARC), which 
contained the following statements:

Our chapter representative [in the veteran's hometown] 
discussed the pending examination of the veteran with 
his mother, and she advises that the veteran will never 
consent to an examination because he lives in constant 
fear of being kept in a VA hospital.  Therefore, it 
seems unlikely that the veteran will report for an 
examination of his own volition.  It [sic] it is at all 
possible, it is requested that you arrange to have an 
examination for compensation purposes accomplished in 
the field.  

After receipt of the letter from the ARC, the RO did not 
request a VA field examination in the veteran's case.  

On a VA rating sheet in February 1951, the denial of the 
veteran's claim for service connection for a neuropsychiatric 
disability was confirmed and continued.   

On June 17, 1991, VA received VA Form 21-526, Veteran's 
Application for Compensation or Pension, signed by the 
veteran, from The American Legion, the organization which was 
his designated representative at that time.  On the claim 
form, the veteran stated that the nature of the sickness, 
disease or injuries for which the claim was made were loss of 
vision, HBP [high blood pressure], and ulcer.  The section of 
the claim form concerning "any treatment while in service" 
was crossed out and, on a Kansas Commission on Veterans 
Affairs form, the veteran's representative stated in the 
remarks section: "Veteran's application for NSC pension."

A rating decision in November 1991 granted the veteran's 
claim for non-service connected pension benefits.

On September 30, 2002, VA received VA Form 21-4138, Statement 
In Support Of Claim, signed by the veteran, on which he 
stated, "request service connection for schizophrenia."  
His statement was accepted as a reopened claim of entitlement 
to service connection for a psychiatric disability.  As noted 
above, the rating decision in May 2003 granted entitlement to 
service connection for schizoaffective disorder with an 
effective date of September 30, 2002, which was found to be 
the date of claim.

IV. Analysis

The veteran's representative argues that the VA Form 21-526 
filed on June 17, 1991, constituted a reopened claim for 
service connection for psychiatric disability.  However, a 
claim must identify the benefit sought, see 38 C.F.R. 
§ 3.155(a) (2004), and the memorandum from the service 
organization which was representing the veteran at that time 
specifically stated that the claim was being filed for "NSC 
pension" and not for service connected disability 
compensation.  For those reasons, the Board finds that the VA 
Form 21-526 received on June 17, 1991, did not constitute a 
reopened claim for service connection for a psychiatric 
disability or a new claim for service connection for a 
psychiatric disability   

Next, the Board notes, that unless the RO rating 
determinations in January and February were found to have 
involved CUE, such that the veteran's original claim for 
service connection for a neuropsychiatric disorder received 
in June 1950 would have remained pending (the January and 
February 1951 RO rating actions having been reversed due to 
CUE), the effective date of the grant of service connection 
for the veteran's psychiatric disability, schizoaffective 
disorder, may not be earlier than the date of the reopened 
claim, September 30, 2002.  See 38 C.F.R. § 3.400(r) (2004).  
Therefore, the determinative issue in this appeal is whether 
the RO determinations in January and February 1951, which 
denied entitlement to service connection for a 
neuropsychiatric disorder, involved CUE.  For the reasons 
stated below, the Board has found that the RO determinations 
in January and February 1951, which denied entitlement to 
service connection for a neuropsychiatric disorder, did not 
involve CUE.

The appellant's representative evidently argues that (1) the 
RO rating actions in January and February 1951 involved CUE 
because the applicable laws and regulations at that time 
required the RO to order a field examination of the veteran 
to include a medical examination by a physician with the 
appropriate qualifications to diagnose mental disorders 
according to accepted medical practice at that time and (2) 
that, based on the information and evidence in the veteran's 
service medical records, to include the report of the PEB, 
the Board must assume that a psychiatric examiner would have 
diagnosed an acquired psychiatric disorder and found that the 
onset of such disorder was while the veteran was serving on 
active duty.

The contention that the RO rating actions in January and 
February 1951 involved CUE because the applicable laws and 
regulations at that time required the RO to order a field 
examination of the veteran to include a medical examination 
by a physician is clearly without merit because it amounts to 
an allegation that a failure of duty on VA's part to assist 
the veteran in the development of his original service 
connection claim constituted CUE.  However, assuming, without 
deciding, that VA had a general duty in 1951 to assist 
claimants in the development of their claims, the Court has 
held that VA's failure in any such duty to assist is not, in 
fact, CUE, see Caffery v. Brown, 6 Vet. App. 377, 383-4 
(1994), so this argument made on the appellant's behalf is 
without merit.

Furthermore, a reading of the VA regulations in effect in 
1951 pertaining to field examinations shows that such 
examinations were to be conducted by investigators in the VA 
regional counsel's office and were not medical examinations.  
See 38 C.F.R. §§ 14.50 14.52, 14.54 (1951).  There is no 
indication in the regulations pertaining to field 
examinations in effect in 1951 or in the record of this 
appeal that it was VA practice in 1951 for an RO to request 
the VA regional counsel to send a physician (of any 
specialty) to the residence of a veteran-claimant to conduct 
a VA compensation and pension examination.

The veteran and his representative have not contended and 
there is no basis in the record of this case to find that the 
RO, upon receipt of the veteran's claim for service 
connection for a psychiatric disability in June 1950, lacked 
the adjudicatory authority to request a VA psychiatric 
examination of the veteran-claimant.  Nor have the veteran 
and his representative contended that the veteran did not 
receive notice from VA to report for a VA psychiatric 
examination which was scheduled for September 1950.   Such 
being the case, when the veteran failed to report in 
September 1950 for the scheduled examination, and his 
representative stated that the reason he failed to report was 
a fear of being confined to a VA medical facility after the 
examination, it was a reasonable exercise of adjudicatory 
judgment for the RO to find that, under the provisions of 
38 C.F.R. § 3.28 (1951), the veteran had abandoned his 
service connection claim.

With regard to the argument evidently advanced on the 
veteran's behalf that the Board should assume that a VA 
psychiatric examiner sent by the RO to the veteran's 
residence in 1950-1951 would have diagnosed an acquired 
psychiatric disorder and found that the onset of such 
disorder was while the veteran was serving on active duty, 
suffice it to say that to decide this appeal it is not 
necessary to reach that issue, as any failure of a VA duty to 
assist cannot show CUE.  See Caffery, supra.    

If the RO's failure to order a "field examination" by a VA 
physician was not CUE, then there simply is not in this case 
any "undebatable" error of the sort "which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made", see Fugo, supra, and so the Board must 
conclude that the RO's rating actions in January and February 
1951 denying entitlement to service connection for a 
psychiatric disability did not involve CUE.  It follows that 
those RO determinations are final and that the veteran's 
original service connection claim received in June 1950 was 
not still pending at the time of the May 2003 rating decision 
which granted service connection for schizoaffective 
disorder.  The proper effective date for the grant of service 
connection for schizoaffective disorder is thus September 30, 
2002, the date of the veteran's reopened claim, and not any 
earlier date.  See 38 U.S.C.A. §§ 5109A, 5110, 7105(b)(1) 
(West 2002); 38 C.F.R. §§ 3.105(a), 3.400(r) (2004).

Finally, the Board notes that, in May 2003, the veteran's 
representative submitted an opinion by a VA staff 
psychiatrist on the medical issues of the likely time of 
onset of the veteran's currently diagnosed schizophrenic 
disorder and the persistence of such disorder.  However, 
because a determination that there was CUE must be based on 
the record which existed at the time of the prior 
adjudication in question, see Damrel, supra, the VA staff 
psychiatrist's May 2003 opinion has no relevance to the 
current appeal. 

As the preponderance of the evidence is against the veteran's 
earlier effective date claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

VA determinations in January and February 1951, which denied 
entitlement to service connection for a neuropsychiatric 
disorder, not having involved CUE, entitlement to an 
effective date earlier than September 30, 2002, for a grant 
of entitlement to service connection for schizoaffective 
disorder is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


